Citation Nr: 1824132	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to initial ratings higher than 10 percent for coronary artery disease (CAD) prior to April 11, 2012 and 60 percent since April 11, 2012.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that granted service connection for CAD and assigned an initial noncompensable disability rating, effective April 8, 2009.  

In a November 2012 rating decision, an initial 10 percent rating was assigned from the April 8, 2009 effective date of the grant of service connection, and a 60 percent rating was assigned effective April 11, 2012 for the Veteran's CAD.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for initial higher ratings remains before the Board.  AB v. Brown, 6 Vet. App. 35   (1993).

In May 2012 and May 2013, the Board remanded the case for further development.

A February 2018 rating decision granted entitlement to a total disability rating based on individual unemployability.  The Veteran has not submitted any disagreement with this decision or the effective date assigned.  Therefore, that issue is no longer before the jurisdiction of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Since the April 8, 2009 effective date of the grant of service connection, the evidence is in relative equipoise as to whether the Veteran's coronary artery disease resulted in a workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs resulting in dyspnea, fatigue, and angina.  

2.  Since the April 8, 2009 effective date of the grant of service connection, the Veteran's coronary artery disease has not resulted in chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent, but no higher, for coronary artery disease have been met.  38 U.S.C. §§ 1155, 5103 5103A, 5107 (2012); 38 C.F.R. §§ 3.159,  4.1, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was provided with multiple VA examinations, most recently in May 2017.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr, 21 Vet. App. 303.

In May 2012 and May 2013, the issue was remanded by the Board for further development.  All requested development has been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Coronary artery disease is rated under Diagnostic Code 7005, for arteriosclerotic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is warranted where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2017). 

The Board notes that while the Veteran's private medical records indicate that he experienced a stroke in March 2009, in a March 2015 rating decision, the Veteran was granted service connection for residuals of cerebrovascular accident, rated as 10 percent disabling.  The Veteran has not appealed this decision, and therefore the separate evaluation assigned for residuals of his stroke are not before the Board at this time.

At an August 2009 VA examination for Aid and Attendance, the examiner noted that the Veteran was under treatment for coronary artery disease, including continuous medication.  The examiner also noted that the Veteran had been hospitalized in March 2009 due to a cerebrovascular accident.  A cardiovascular examination found no jugular vein distention.  There was no murmur, and rhythm was regular.  Click, pericardia rub, and carotid bruits were all absent.  No testing was done regarding the heart at the examination.

At an April 2012 VA examination, the examiner noted a diagnosis of coronary artery disease, with a history of anterior wall myocardial infarction in March 2009 during a stroke.  The Veteran complained of chest pain and dyspnea on exertion upon moderate efforts.  The Veteran reported he had never been evaluated by a cardiologist or undergone cardiac catheterization since the stroke.  The Veteran was on continuous medication for control of the heart condition.  There was no evidence of congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious cardiac condition, or pericardial adhesions.  The Veteran had not undergone any non-surgical or surgical treatment procedures for a heart condition.  On examination, the Veteran's heart rate was 74, with regular rhythm.  Heart sounds were normal, and auscultation of the lungs was clear.  Peripheral pulses were normal.  The Veteran's blood pressure was 140/74.  There was no jugular venous distension.  There was no evidence of cardiac hypertrophy or cardiac dilation.  An electrocardiogram (ECG) found evidence of an old anterior wall infarct.  An echocardiogram found normal wall motion, and abnormal wall thickness, with mild concentric left ventricular hypertrophy.  Left ventricular ejection fraction was 52.6 percent.  A myocardial perfusion study found scintigraphic evidence of a fixed perfusion defect in the distal anteroseptal wall of the left ventricle, suggestive of a scar.  No evidence of adenosine induced myocardial ischemia was identified.  The examiner estimated METS level (interview based) as greater than 3 but less than 5, with associated symptoms of dyspnea, fatigue, and angina.  

At a May 2017 VA examination for Aid and Attendance, the examiner noted diagnoses of coronary artery disease, and acute, subacute or old myocardial infarction.  The examiner noted anterior wall myocardial infarction was reported in an EKG in March 2009.  The Veteran reported that he was easily fatigued and experienced dyspnea with minimal effort.  The Veteran also reported intermittent episodes of oppressive chest pain weekly.  The Veteran was on continuous medication for the heart condition.  There was no evidence of congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious cardiac condition, or pericardial adhesions.  The Veteran had not undergone any non-surgical or surgical treatment procedures for a heart condition.  On examination, the Veteran's heart rate was 74, with regular rhythm.  Heart sounds were normal, and auscultation of the lungs was clear.  Peripheral pulses were diminished.  The Veteran's blood pressure was 146/81.  There was no jugular venous distension.  There was no evidence of cardiac dilation.  Further stress testing was not performed, as the examiner noted that such testing was not required and the test was not without significant risk.  The examiner referenced the results of the Veteran's April 2012 echocardiogram indicating an ejection fraction of 52.6 percent, noting that they reflected the Veteran's current functional status.  The examiner noted evidence of cardiac hypertrophy in the April 2012 echocardiogram.  The examiner estimated the METS level (interview based) as greater than 3 but less than 5, with associated symptoms of dyspnea, fatigue, and angina.  

The Veteran's medical records do not show any further stress testing or evidence indicating that the severity of his coronary artery disease was worse than shown at the VA examinations.  March 2009 private medical records indicate the Veteran was hospitalized due to acute stroke.  Records show an ECG was marked abnormal.  The ECG report noted normal sinus rhythm, left atrial enlargement, anterior infarct, and probable left ventricular hypertrophy.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a 60 percent rating for CAD for the entire appeal period.  The Veteran was granted service connection for CAD with an effective date of April 8, 2009.  Soon before this, the Veteran had a March 2009 stroke after which he was on medication for a heart condition.  The Veteran did not undergo testing for CAD until the April 2012 VA examination, at which time he was found to have an estimated METs level between 3 and 5.  Affording the Veteran the benefit of the doubt, the Board assumed that the severity of his symptoms between 2009 and 2012 may well have been as severe as they were at the April 2012 VA examination, and this is consistent with the Veteran's reports at the August 2009 VA examination of having difficulty with even mild physical activity.  Therefore, the Board finds that a 60 percent rating, but not higher, is warranted for the entire appeal period.

The Board finds that the preponderance of the evidence does not show that a rating in excess of 60 percent is warranted for CAD at any time during the appeal period.  At the April 2012 exam, ejection fraction was 52.6 percent, and this was also found to be reflective of the Veteran's functional status in 2017.  VA examiners in both 2012 and 2017 estimated a workload of greater than 3 but less than 5 METs resulting in dyspnea, fatigue, and angina.  There is no objective evidence that that Veteran had chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope at any time during the appeal period.  There is also no objective evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board therefore finds that the objective evidence does not demonstrate symptoms that more nearly approximate a 100 percent rating under Diagnostic Code 7005 at any time during the appeal period.  

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the Veteran's contentions and assertions regarding his symptoms.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert, 1 Vet. App. 49.  The Veteran is competent to report symptoms, such as chest pains or shortness of breath, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report feeling tired or symptoms of shortness of breath with activity, he is not competent to state whether those symptoms are indicative of a METs level of less than 3 or an ejection fraction of less than 30 percent, and his lay assertions are outweighed by the more probative clinical evidence of record.  

Accordingly, the Board finds that the evidence supports the assignment of a 60 percent rating for CAD throughout the entire appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for CAD at any time.  Gilbert, 1 Vet. App. 49; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial 60 percent rating, but no higher, for coronary artery disease, since the April 8, 2009 effective date of the grant of service connection, is granted.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


